FILED
                              NOT FOR PUBLICATION                           MAR 12 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JENGHIZ K. STEWART,                              No. 11-15295

                Plaintiff - Appellant,           D.C. No. 2:10-cv-01144-JWS

  v.
                                                 MEMORANDUM *
UNKNOWN KORSEN, Officer; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                     John W. Sedwick, District Judge, Presiding **

                              Submitted March 6, 2012 ***

Before:         B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Jenghiz K. Stewart, an Arizona state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust, and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

       The district court properly dismissed the action without prejudice because

Stewart failed to exhaust administrative remedies prior to filing suit. See

Woodford v. Ngo, 548 U.S. 81, 93-95 (2006) (holding that “proper exhaustion” is

mandatory and requires adherence to administrative procedural rules); McKinney v.

Carey, 311 F.3d 1198, 1199 (9th Cir. 2002) (per curiam) (requiring exhaustion of

administrative remedies prior to filing suit).

       Stewart’s remaining contentions are unpersuasive.

       We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

       We grant Stewart’s pending motion, filed on October 27, 2011, requesting

an extension of time to file his reply brief, and we instruct the Clerk to file the

reply brief received on November 4, 2011.

       AFFIRMED.


                                             2                                       11-15295